EXHIBIT 10.4




BRISTOW GROUP INC.


FY 2019 ANNUAL INCENTIVE COMPENSATION PLAN


Plan Provisions
June 5, 2018


PURPOSE


To provide certain designated officers and employees the opportunity to share in
the improved performance of Bristow Group Inc. (the “Company”) by achieving
specific Corporate and Region financial and safety goals and key individual
objectives for fiscal year 2019 (the “Plan year”).


Participants will be required to uphold and certify their compliance with the
Company’s legal and ethical standards as described in the Company’s Code of
Business Integrity (the “Code”) and the policies that support the Code; and
shall use the Company’s Core Values as guidelines for the conduct of business
and working relationships.


ELIGIBILITY


•
Certain designated officers and employees of the Company and participating
affiliates may be eligible to participate in the Company’s Annual Incentive
Compensation Plan (the “Plan”). In order to be eligible to participate in the
Plan, an officer or employee must first be actively employed in a bonus eligible
position for a minimum of three months. Additionally, prospective Plan
participants must be recommended to and approved by the CEO, except for the
Company’s executive officers who must be recommended to and approved by the
Compensation Committee in order to participate in the Plan.



•
Employees who are approved for participation in the Plan and employed by the
Company after the commencement of the Plan year will be eligible to participate
in the Plan on a pro-rata basis for such Plan year. Employees who were already
Plan participants at the beginning of the Plan year, but whose reporting line
has changed from Region to Corporate, Corporate to Region or between Regions
during the Plan year will be subject to the applicable KPIs and receive
resulting compensation on a pro-rata basis for such Plan year.



KEY PERFORMANCE INDICATORS (KPIs) AND WEIGHTS


•
KPIs are selected and weighted to give emphasis to performance for which Plan
participants have the most direct control. KPIs may vary among Plan participants
and may change from year to year.



•
The Compensation Committee must approve the KPIs, weights and targets as well as
any changes thereto.



•
The AA and TRIR targets for all Plan participants are measured at the
consolidated Corporate level.




--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------









Ø
If during the Plan year or the applicable portion thereof for newly acquired or
disposed of consolidated affiliates, the Company’s or any of its consolidated
affiliate’s air operations, including the Company’s SAR operations, the
operations of Eastern Airways and Airnorth and the operations of any entity that
becomes a consolidated affiliate during the Plan year, results in a “Class A”
Accident pursuant to the recommended classification by the Bristow Safety Review
Board and ultimate determination by the Compensation Committee, at its sole
discretion, the portion of any incentive award hereunder attributable to the
safety performance component of AA will be zero for all Plan participants.



Ø
If during the Plan year or the applicable portion thereof for newly acquired or
disposed of consolidated affiliates, the Company’s or any of its consolidated
affiliate’s air operations, including the Company’s SAR operations, the
operations of Eastern Airways and Airnorth, and the operations of any entity
that becomes a consolidated affiliate during the Plan year, results in a “Class
B” Accident pursuant to the recommended classification by the Bristow Safety
Review Board and ultimate determination by the Compensation Committee, at its
sole discretion, the portion of any incentive award hereunder attributable to
the safety performance component of AA will be as set forth in Attachment I for
all Plan participants.



Ø
If during the Plan year or the applicable portion thereof for newly acquired or
disposed of consolidated affiliates, the Company’s or any of its consolidated
affiliate’s air operations, including the Company’s SAR operations, the
operations of Eastern Airways and Airnorth, and the operations of any entity
that becomes a consolidated affiliate during the Plan year, results in a “Class
C” Accident pursuant to the recommended classification by the Bristow Safety
Review Board and ultimate determination by the Compensation Committee, at its
sole discretion, the portion of any incentive award hereunder attributable to
the safety performance component of AA will be as set forth in Attachment I for
all Plan participants.



Ø
If during the Plan year or the applicable portion thereof for newly acquired or
disposed of consolidated affiliates, the Company’s or any of its consolidated
affiliate’s administrative, ground or air operations, including the Company’s
SAR operations, the operations of Eastern Airways and Airnorth, and the
operations of any entity that becomes a consolidated affiliate during the Plan
year, results in the fatality of an employee, passenger, bystander or anyone
involved in such operations, the portion of any incentive award hereunder
attributable to the safety performance components of AA and TRIR will be zero
for all Plan participants; provided however that any crewman/casualty fatality
sustained on SAR flights where ‘life and death’ is at stake may be excluded by
recommendation of the Bristow Safety Review Board and at the discretion of the
Compensation Committee.



Ø
If during the Plan year or the applicable portion thereof for newly acquired
consolidated affiliates, the Company’s or any of its consolidated affiliate’s
administrative, ground or air operations, including the Company’s SAR
operations, the operations of Eastern Airways and Airnorth, and the operations
of any entity that becomes a consolidated affiliate during the Plan year,
results in a Permanent Total Disability Case for an employee, passenger,
bystander or anyone involved in such operations, the portion of any incentive
award hereunder attributable to the safety performance component of TRIR will be
zero for all Plan participants; provided however that any crewman/casualty
permanent disability




--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------





sustained on SAR flights where ‘life and death’ is at stake may be excluded by
recommendation of the Bristow Safety Review Board and at the discretion of the
Compensation Committee.


Ø
If the Company acquires any new consolidated affiliate during the Plan year, the
TRIR performance levels for the consolidated affiliate will be based on the
percentage reduction of its pro forma TRIR in fiscal year 2019 as calculated by
the Bristow Safety Review Board and ultimately determined by the Compensation
Committee. The TRIR performance levels for the consolidated affiliate will also
be adjusted on a prorated basis (assuming a 365-day year) for the portion of the
fiscal year on and after the date on which the consolidated affiliate is
acquired by the Company.



•
Each Plan participant will have a discretionary “individual performance”
component, including performance with respect to the Company’s STRIVE goals:
Sustain “Target Zero” safety culture, Train and develop the Company’s personnel,
Renew commercial strategy and operational excellence, Improve balance sheet and
return on capital, Value added acquisitions and divestitures, and Execute on
Company transformation. The individual component will be evaluated based on
specific individual objectives (scorecard) and an overall performance evaluation
of their contribution to the organization as well as the performance of the
relevant Region or Corporate, as applicable.



•
The performance measures and their weightings for all Plan participants in
fiscal year 2019 will be ROIC (25%), AA (12.5%), TRIR (12.5%) and Individual
Performance (50%).



•
Each Plan participant will receive an individual Incentive Award Determination
Worksheet that contains his or her specific incentive award opportunity, KPIs
and performance goals.



•
Attachment I summarizes the safety KPI targets for fiscal year 2019.



PARTICIPATION LEVELS


Executive officers of the Company will be assigned a specific target level set
as a percentage of actual annual base salary established by the Compensation
Committee. Other Plan participants will be assigned a specific target level set
as a percentage of actual annual base salary established by management based on
salary grade. The target levels for Plan participants in fiscal year 2019 are as
follows:


Salary Grade
Target
11
45%
10
45%
9
40%
8
35%
7
30%
6
25%
5
20%
3-4
15%
1-2
10%




--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------







KPI DEFINITIONS


The following definitions will determine the calculation of each KPI:


Safety KPIs


Air Accident (AA) – Air Accident (“AA”) measures the Company’s consolidated air
accidents factoring in both the relative damage to the aircraft as well as the
extent of injuries to persons. The final classification of all aircraft
accidents shall be subject to the recommendation of the Bristow Safety Review
Board with final determination to be made by the Compensation Committee. The
following table and subsequent definitions are intended to provide guidance on
the Aircraft Accident classification methodology:


Aircraft Accident Classification
Aircraft Accident Damage
Aircraft Accident Injury
A
Hull Loss
Fatal Injury/Multiple Serious Injuries
B
OEM Repair
Single Serious Injury/Multiple Minor Injuries
C
Major Repair
Minor Injury
D
Minor Repair
First Aid Case



•
Aircraft Accident Damage shall mean aircraft damage sustained during events
classified as an ‘Accident’ under ICAO Annex 13. All SAR and medical emergency
operational and training flights will be included. While “ditching” may result
in a hull loss, such events will not in themselves determine the event
classification.



•
Aircraft Accident Injury shall mean those personal injuries sustained by staff
and/or passengers during flight operations. Crewman/casualty injury sustained on
SAR and medical emergency flights where ‘life and death’ is at stake will not be
included.



•
First Aid Case shall mean a case in which immediate and temporary care is given
to a victim of an accident or sudden illness before (or in substitution of) the
services of a physician or primary attention is provided by a physician which
could have been administered by a qualified first aid provider. For purposes of
this definition, first aid may include any single treatment and subsequent
observation of minor scratches, cuts, burns, splinters, that do not normally
require medical care by a physician. Such treatment and observation is
considered a First Aid Case even if provided by a physician or registered
professional personnel.



•
Hull Loss shall mean the aircraft is destroyed or damaged beyond economical
repair.



•
Major Repair shall mean repair work that is required on an aircraft following an
accident:

(a)     where an aircraft is otherwise grounded; or
(b)
where the repair requires more than a visual inspection and is not covered by
routine maintenance programs.






--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





•
Minor Injury shall mean an injury which is sustained by a person during an
aircraft accident or incident event which falls between the definition above of
“First Aid Case” and below of “Serious Injury”.



•
Original Equipment Manufacturer (“OEM”) Repair shall mean repair work that is
required on an aircraft following an accident that requires input from the OEM
in terms of design, execution or approval of the work.



•
Serious Injury shall mean an injury which is sustained by a person during an
aircraft accident or personal injury event which results in:

(a)
hospitalization for more than 48 hours commencing within seven days

from the date on which the injury was received;
(b)
a fracture of any bone (except simple fractures of fingers, toes, or nose);

(c)
lacerations which cause nerve, muscle or tendon damage or severe hemorrhage;

(d)     injury to any internal organ;
(e)
second or third degree burns or any burns affecting more than five percent of
the body surface; or

(f)
verified exposure to infectious substances or injurious radiation.



•
Total Recordable Injury Rate (“TRIR”) shall be equal to the product of (a) the
total number of recordable injuries in the fiscal year to any person (including
any recordable injury to a SAR or medical emergency passenger that is sustained
as a result of the Company’s consolidated operations) that is more severe than a
First Aid Case defined above (e.g., any fatality, Permanent Total Disability
Case, Lost Work Time, Restricted Work Time, or Medical Treatment Case) divided
by (b) the total number of hours worked in the fiscal year multiplied by 200,000
hours. If after considering the facts of an incident in light of the following
classification definitions there remains a question as to how a given incident
should be classified for TRIR purposes, the Bristow Safety Review Board shall
review the facts and make a classification recommendation to the Compensation
Committee who in turn shall make the final classification determination at its
sole discretion.



•
Medical Treatment Case shall mean a case involving any work related injury or
illness that does not result in any days away from work, or one or more days of
restricted work or job transfer, and where the employee receives medical
treatment beyond first aid which can only be administered by a physician
(including a dentist or physiotherapist) or on the direction of a physician by
medically qualified personnel. For the avoidance of doubt, “medical treatment”
shall not include first aid even if provided by a physician or registered
professional personnel.



•
Permanent Total Disability Case shall mean a case involving any work related
injury that permanently incapacitates a person and results in termination of
employment.



•
Restricted Work Time Case shall mean a case involving any work related injury
that renders the injured person temporarily unable to perform all, but still
some, of their normal work on any day after the day on which the injury
occurred.






--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------





Financial KPI


Return on Invested Capital (“ROIC”) is a common financial performance measure
that indicates how effectively the Company deploys capital to drive
profitability. To improve ROIC, management must balance improvements in pricing,
cost efficiency and asset productivity. ROIC is defined as:


EBIT Less Taxes and Earnings from Unconsolidated Affiliates    
Invested Capital1 


Individual KPI


Individual Performance - Individual performance may relate specifically to the
individual and/or pre-established Region or Corporate objective goals approved
by the Plan participant’s applicable supervisor or the Compensation Committee.
Each Plan participant should be evaluated on individual objectives that have
been defined and communicated to the Plan participant and an overall performance
evaluation of the individual’s contributions during the Plan year. The
individual performance goals and STRIVE objective goals may be adjusted or
updated as needed throughout the Plan year to address business needs. The total
pool for all Plan participants as a group for the discretionary component of the
annual incentive award is set as a multiple of the “expected” level ranging from
0 to 200% as recommended by the Chief Executive Officer and approved by the
Compensation Committee. In cases of extraordinary performance, a Plan
participant may receive an amount for individual performance in excess of 200%
of such participant’s targeted individual performance amount, provided that in
no event shall any participant’s total annual incentive award exceed 250% of
such Plan participant’s targeted total annual incentive award.


PERFORMANCE GOALS


•
The minimum, expected and maximum performance levels for each safety performance
metric of AA and TRIR for fiscal year 2019 are set forth in Attachment I. The
payoff schedule is a straight line between and around these points.



•
The ROIC target for fiscal year 2019 is equal to the actual ROIC for fiscal year
2018. Achieving this level of performance at both Corporate and the Regions
would imply an ROIC multiple of 1.0 times bonus target. If ROIC improvement is
above or below zero, the ROIC multiplier will be above or below 1.0 times bonus
target. For the consolidated Company, if ROIC declines 1% the ROIC bonus
multiple will decline to zero and if the ROIC increases 2% the ROIC bonus
multiple will rise to 3.0 times bonus target. For Regions, if ROIC declines 3%
the ROIC bonus multiple will decline to zero and if the ROIC increase by 3% the
ROIC bonus multiple will rise to 2.0 times bonus target. For the consolidated
Company and the Regions, the payoff schedule is a straight line between and
around these points.

                                           

1Invested Capital shall be defined to consist of total assets less cash, cash
equivalents, investments in unconsolidated affiliates and non-interest bearing
liabilities.





--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------





•
The Compensation Committee reserves the right to adjust performance goals and
resulting payout multiples for significant acquisitions, divestitures or events
that were not contemplated when the performance goals and payout multiples were
initially set.



DETERMINING THE ANNUAL INCENTIVE AWARD


•
Once the Plan year has been completed, the Company’s safety and financial
performance will be determined.



•
The actual incentive award earned by each Plan participant will be equal to the
sum of the incentive awards earned for each KPI, including individual
performance.



•
The ROIC bonus multiple is capped at 3.0 times bonus target and has a floor of
0.0 times bonus target. In a year where the bonus multiple is above the cap or
below the floor, it is expected that the benchmark for measuring the following
year change in ROIC is the ROIC that would have resulted in exactly reaching the
cap or floor.



•
Incentive awards hereunder will be paid as soon as practical after the end of
the Plan year and completion and certification of the outside audit of the
Company’s financial results. Awards to U.S. taxpayers will be paid no later than
75 days after the end of the applicable fiscal year. All other awards will be
paid as soon as administratively feasible, but no later than the end of the
month following approval by the Compensation Committee.



•
A Plan participant will not receive his/her incentive award until they have
signed a certification of compliance under the Code of Business Integrity. The
Company may recover all or a portion of the incentive award if it is found that
the certification was signed with the knowledge of, or participation in, any act
determined by the Company’s Compliance Committee to be in violation of the Code
of Business Integrity.



ADMINISTRATION OF PLAN


•
The Compensation Committee approves the Plan, with day-to-day responsibility for
administration delegated to Company management. The Compensation Committee will
interpret the Plan and make appropriate adjustments as necessary. All
interpretations made by the Compensation Committee are final.



•
The Compensation Committee will certify the performance results of the Company
and the total amount of incentive awards to be paid at the end of the Plan year.



•
The incentive awards for the applicable Plan year will be accrued and charged as
an expense to the Company, before determining the financial performance under
the Plan.



•
Except as provided below, Plan participants whose employment by the Company is
terminated for any reason prior to the payment of any incentive award
contemplated hereunder will forfeit such award in full.






--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------





•
Any Plan participant whose employment is terminated without cause may be
eligible to receive a pro-rated award pursuant to the terms of the Company’s
Management Severance Benefits Plan for U.S. Employees, as amended, and the
Company’s Management Severance Benefits Plan for Non-U.S. Employees, as amended.



•
Any Plan participant whose employment is terminated for reason of death,
disability or normal retirement, may be eligible to receive a pro-rated award,
subject to the discretion of Company management.



•
The Compensation Committee, in its sole discretion, may make special incentive
awards to any individual in order to recognize special performance or
contributions.



•
This Plan has been adopted pursuant to the Company’s 2007 Long Term Incentive
Plan, as amended from time to time, and will be administered by the Compensation
Committee in accordance with the provisions thereof.



FORFEITURE AND CLAWBACK POLICY


•
To the extent applicable to any Plan participant, all or any portion of an
annual incentive award under the Plan may be forfeited if the participant
violates the Company’s Code of Business Integrity (the COBI Clawback Policy), as
described in the Company’s Corporate Governance Guidelines and as determined by
the Compensation Committee on a case by case basis.



•
To the extent applicable to any Plan participant, all or any portion of an
annual incentive award under the Plan may be forfeited, and all or any portion
of any payments received by any Plan participant with respect to an annual
incentive award under the Plan may be subject to recoupment or repayment,
pursuant to the Financial Clawback Policy or other Clawback Policy established
or adopted by the Company’s Board of Directors from time to time as described in
the Company’s Corporate Governance Guidelines.






--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------





BRISTOW GROUP INC.


FY 2019 ANNUAL INCENTIVE COMPENSATION PLAN
ATTACHMENT I
SAFETY PERFORMANCE MEASURES


The following performance levels are established for safety KPIs for fiscal year
2019:


SAFETY KPIs
Minimum(1)
Expected
Maximum(2)
TRIR(3)
0.32
0.24
0.18
Performance Score
0.050
0.125
0.250
 
 
 
 
AA Class A Accidents(4)
0
0
0
AA Class B Accidents(4)
2 Class B and Class C (no more than 1 Class B)
0
0
AA Class C Accidents(4)
1
0
Performance Score
0.050
0.125
0.250

__________
(1) 
Performance resulting in safety KPIs worse than the minimum amounts set forth
above will result in a performance score of zero and no payment being provided
for that portion of the incentive award.

(2) 
Performance resulting in safety KPIs better than the maximum KPIs set forth
above will result in the highest applicable performance score being applied to
that portion of the incentive award.

(3) 
TRIR will be measured based on the performance levels of the Company and its
consolidated affiliates as of April 1, 2019, as adjusted on a prorated basis
(assuming a 365-day year) for the TRIR relative performance of any disposed of
consolidated affiliate or newly acquired consolidated affiliate during fiscal
year 2019 with such calculation performed by the Bristow Safety Review Board and
ultimately determined by the Compensation Committee.

(4) 
AA will be measured based on the performance levels of the Company, its
consolidated affiliates as of April 1, 2019 and the performance levels for the
applicable period of time during fiscal year 2019 that disposed of or acquired
affiliates were deemed to be consolidated affiliates.



The TRIR performance levels for any new consolidated affiliate that is acquired
by the Company during fiscal year 2019 will be based on the percentage reduction
on a relative basis of such consolidated affiliate’s pro forma TRIR. The
following TRIR performance levels will also be further adjusted on a prorated
basis (assuming a 365-day year) for the portion of the fiscal year on and after
the date on which the consolidated affiliate is acquired by the Company. The
TRIR performance levels will be calculated by the Bristow Safety Review Board
and ultimately determined by the Compensation Committee:





--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------





SAFETY KPI
Minimum(1)
Expected
Maximum(2)
TRIR
12% reduction
27% reduction
45% reduction
Performance Score
0.050
0.125
0.250



__________
(1) 
Performance resulting in TRIR worse than the minimum amounts set forth above
will result in a performance score of zero and no payment being provided for
that portion of the incentive award attributable to the applicable consolidated
affiliate.

(2) 
Performance resulting in TRIR better than the maximum TRIR set forth above will
result in the highest applicable performance score being applied to that portion
of the incentive award attributable to the applicable consolidated affiliate.
The payoff schedule is a straight line between and around these points.




--------------------------------------------------------------------------------

10